        Case 1:20-cv-00634-GSA Document 5 Filed 06/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP SANDERS,                                   1:20-cv-00634-GSA (PC)
12                       Plaintiff,
                                                         ORDER GRANTING APPLICATION
13           v.                                          TO PROCEED IN FORMA PAUPERIS
14    MARGARET MIMS, et al.,
                                                         (Document# 3.)
15                       Defendants.
16

17

18          Phillip Sanders (“Plaintiff”) is a former jail inmate proceeding pro se in a civil rights
19   action pursuant to 42 U.S.C. § 1983. On May 4, 2020, Plaintiff filed the Complaint commencing
20   this action, together with an application to proceed in forma pauperis. (ECF Nos. 1, 3.)

21   Examination of these documents reveals that plaintiff is unable to afford the costs of this action.

22   Accordingly, the application to proceed in forma pauperis is GRANTED.

23
     IT IS SO ORDERED.
24

25      Dated:     June 1, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
